Citation Nr: 0920476	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-17 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for back strain with degenerative disc disease.

2.  Entitlement to an initial compensable evaluation for 
restless leg syndrome.

3.  Entitlement to an initial compensable evaluation for left 
lateral epicondylitis.

4.  Entitlement to service connection for arthralgia of the 
knees, hips, feet and shoulders.


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The issues of increased rating for service-connected back 
strain, increased evaluation for left lateral epicondylitis 
and service connection for arthralgia of the knees, hips, 
feet and shoulders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran experiences episodes of restless leg syndrome two 
to three times a month; the severity of this condition  most 
nearly approximates a moderate compulsive tic.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for restless leg 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8103 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a May 2005 letter, the RO notified the Veteran of the 
evidence required to substantiate his claim for service 
connection for restless leg syndrome.  The May 2005 letter 
explained what evidence VA was responsible for obtaining in 
support of the Veteran's claim and what evidence VA would 
attempt to obtain on the Veteran's behalf.  This notice was 
provided prior the initial unfavorable rating decision, as 
required by Pelegrini.

The Veteran's claim for a higher initial rating for restless 
leg syndrome stems from a March 2006 notice of disagreement.  
The RO did not provide the Veteran with additional notice of 
the evidence required to substantiate his claim for a higher 
initial rating.  In Dingess, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a 
Statement of the Case (SOC).  Id.  The RO issued an SOC in 
June 2006 that advised the Veteran of the pertinent laws and 
regulations and the reasons for the decision.  

Although VCAA notices with regard to assignment of effective 
dates and disability ratings did not precede the initial 
adjudication, there is no prejudice to the Veteran.  The RO 
will address any notice defect regarding effective dates when 
effectuating the award.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO assisted the Veteran by obtaining the service medical 
records and relevant post-service medical records identified 
by him.  The Veteran has also been afforded VA examinations. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist the 
Veteran in developing this claim.  

II. Analysis of Claim 

The Veteran appeals the initial non-compensable (zero 
percent) evaluation assigned for service-connected restless 
leg syndrome.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. 
§ 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a November 2005 rating decision, the RO granted service 
connection for restless leg syndrome and assigned an initial 
non-compensable evaluation.  

The rating schedule does not contain a specific rating 
provision for restless leg syndrome.  When there is no 
diagnostic code specific to the disability for which the 
veteran is service-connected, the service-connected 
disability is rated by analogy under a diagnostic code for a 
closely related condition that approximates the anatomical 
localization, symptomatology and functional impairment.  See 
38 C.F.R. §§ 4.20, 4.27 (2008).  In this case, a non-
compensable evaluation has been assigned according to 
Diagnostic Code 8103, which pertains to convulsive tic.  

A Note for that section clarifies that an evaluation depends 
upon frequency, severity, and the muscle groups involved.  
Under this diagnostic code provision, a 10 percent disability 
rating is assigned for a disability manifested by moderate 
symptoms, and the maximum 30 percent disability rating is 
assigned for a disability manifested by severe symptoms.  38 
C.F.R. § 4.124a, Diagnostic Code 8103 (2008).

After a review of the record, for reasons set forth below, 
the Board concludes that the findings more nearly approximate 
moderate symptoms, which warrant a 10 percent evaluation 
under Diagnostic Code 8103.  

At a May 2005 VA examination, the examiner noted that the 
Veteran was taking Requip, Klonopin and Sinemet for restless 
leg syndrome.  The examiner noted that a February 2003 sleep 
study indicated that no significant periodic limb movement 
disorder was seen.  The Veteran reported that his medications 
helped his restless leg syndrome.  The examiner did not note 
the specific frequency of the Veteran's symptoms but noted 
the Veteran's report that he still occasionally had symptoms.    

In a March 2006 Notice of Disagreement, the Veteran stated 
that restless leg syndrome kept him awake two to three times 
a month.

The Veteran had a VA examination in April 2006.  The examiner 
noted a six year history of symptoms of restless leg syndrome 
where the Veteran felt like he needed to get up and move 
around.  It was noted that the Veteran needed to move his 
legs at night, disturbing his sleep.  It was noted that the 
Veteran had been on Requip of the last few years, which was 
helpful in reducing the frequency and symptoms to one to two 
episodes a month.  The examiner diagnosed restless leg 
syndrome, much improved on medication.  

A November 2006 brief noted that the Veteran had two to three 
episodes of restless leg syndrome per month.

The above evidence establishes that the Veteran's restless 
leg syndrome symptoms occur up to three times a month.  Such 
manifestations most nearly approximate moderate symptoms, 
which warrant a 10 percent rating under Diagnostic Code 8103.  
A rating in excess of 10 percent is not warranted unless 
severe symptoms are shown.

The Board has also considered whether referral for an 
extraschedular rating is appropriate. However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate restless leg syndrome.  There is no 
evidence that this disability, alone, causes marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the Veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 10 percent rating is granted for restless leg 
syndrome, subject to regulations governing the payment of 
monetary benefits. 


REMAND

Additional development is necessary before the Board can 
decide the Veteran's claims for increased ratings for back 
strain with degenerative disc disease and service connection 
for arthralgia of the knees, hips, feet and shoulders.  

The Veteran's service-connected back and left elbow 
disabilities are evaluated based upon limitation of motion.  
For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination or pain.  Such inquiry is 
not to be limited to muscles or nerves. These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

VA examinations were conducted May 2005 and April 2006.  With 
respect to the Veteran's service-connected back disability, 
the May 2005 VA examination noted forward flexion to 95 
degrees with pain from 65 degrees.  The April 2006 
examination noted pain at the extremes of lumbar range of 
motion, but the examiner did not specifically identify where 
the pain began in terms of degrees.  A new VA examination is 
necessary to fully address the DeLuca considerations.  The 
examiner should determine whether the Veteran has loss of 
function due to flare-ups, fatigability, incoordination and 
pain on movement.  The examiner should express the loss of 
function in terms of degrees of range of motion lost.          

Regarding the Veteran's left elbow disability, the May 2005 
VA examination indicated that the Veteran had full range of 
motion of the left elbow with pain in the lateral epicondyle.  
The examiner did not specifically indicate at what point, in 
terms of degrees, the Veteran had left elbow pain.  The April 
2006 VA examination report noted full range of motion of the 
left elbow without pain.  A May 2009 brief in support of the 
Veteran's claim alleged that the Veteran requires an elbow 
brace when lifting and cannot lift more than 20 pounds.  The 
Veteran appears to be reporting more severe symptoms that 
noted in the April 2006 VA examination.  The Board finds that 
a new VA examination is necessary to obtain current findings 
regarding the severity of the Veteran's left elbow disability 
and to address the DeLuca criteria.         

The Veteran also claims service connection for arthralgia of 
the knees, hips, feet and shoulders.  The Veteran contends 
that he has osteoarthritis as a result of labor as an 
aircraft mechanic during service.  Private medical records 
from Intermountain Health Care, dated in December 2003, 
reflect a diagnosis of osteoarthritis with repetitive use 
syndrome and secondary arthralgias.  It was noted that the 
Veteran's   history suggested degenerative arthritis.  

The RO requested that the examiner examine the Veteran and 
determine if the Veteran has an arthritis disorder.  The 
April 2006 VA examination report reflects that the  examiner 
reviewed the claims file and noted that there were no 
objective tests available for review to confirm 
osteoarthritis. The report does not indicate that any tests 
were conducted to determine whether the Veteran has 
osteoarthritis.  

On remand, the Veteran should be afforded a new examination.  
The examiner should conduct any necessary studies to 
determine whether the Veteran has osteoarthritis.  If 
osteoarthritis is diagnosed, the examiner should provide an 
opinion as to whether osteoarthritis is etiologically related 
to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination, and the 
examination report should indicate that 
such a review was conducted.  

2.  The examiner should evaluate the 
current severity of the Veteran's service-
connected disabilities of back strain with 
degenerative disc disease and left lateral 
epicondylitis.  The examiner should 
include complete range of motion findings 
for the back and the left elbow.  The 
examiner should address the DeLuca 
criteria.  The examiner should discuss 
whether the Veteran has additional loss of 
function due to flare-ups, fatigability, 
incoordination and pain on movement.  If 
the examiner finds that the Veteran has 
limitation of motion due to flare-ups, 
fatigability or incoordination or pain, 
the limitation of motion should 
specifically be stated in terms of degrees 
of range of motion lost.

3.  The examiner should perform any 
diagnostic tests necessary to determine 
whether the Veteran has arthritis.  If 
arthritis of the knees, hips, feet or 
shoulders is diagnosed, the examiner 
should provide an opinion as to whether 
arthritis is at least as likely as not (50 
percent or greater likelihood) related to 
service, including the Veteran's work as 
an aircraft mechanic.  The examiner should 
provide a detailed rationale, with 
references to the record, for the opinion.   
  
  4.  Thereafter, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


